Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sharma (U.S Pub 2016/0003020).
Regarding Claim 1, Sharma discloses a wellbore to fracture connectivity apparatus comprising (Abstract): 
an opening portion representing an opening in a wellbore for receiving fluid, proppant, or anycombination thereof to generate at least one fracture in a formation (Figures 1-2; Page 2, paragraph [0051]; Page 5, paragraphs [0128]-[0130]);
a fracture portion representing the at least one fracture in the formation (Page 5, paragraphs [0128]-[0130]); and


Regarding Claim 2, Sharma discloses the apparatus of claim 1, wherein the opening in the wellbore is a perforation, an opening in a sleeve, or an opening in a linear (Figures 1-2; Page 2, paragraph [0051]; Page 5, paragraphs [0128]-[0130]).

Regarding Claim 3, Sharma discloses the apparatus of claim 1, wherein the opening in the wellbore is a perforation, and wherein the opening portion represents the perforation within casing of the wellbore, the perforation within the cement of the wellbore, or any combination thereof (Figures 1-2; Page 2, paragraph [0051]; Page 5, paragraphs [0128]-[0130]).

Regarding Claim 4, Sharma discloses the apparatus of claim 1, wherein the opening in the wellbore is a perforation, and wherein the coupling portion represents the perforation within the formation (Page 9, paragraphs [0179]-[0181]).

Regarding Claim 5, Sharma discloses the apparatus of claim 1, wherein the opening portion, the coupling portion, the fracture portion, or any combination thereof represents an obstruction (Page 5, paragraphs [0128]-[0130]).

Regarding Claim 6, Sharma discloses the apparatus of claim 1, wherein the opening portion, the coupling portion, and the fracture portion form an integral three dimensional 

Regarding Claim 7, Sharma discloses the apparatus of claim 1, wherein three dimensional printing is utilized to make the apparatus of claim 1 (Figures 1-2; Page 5, paragraphs [0128]-[0130]).
Regarding Claim 8, Sharma discloses the apparatus of claim 1, further comprising at least one other wellbore to fracture connectivity apparatus coupled to the apparatus in series or in parallel (Page 4, paragraphs [0120]-[0125]).

Regarding Claim 9, Sharma discloses the apparatus of claim 1, further comprising:
	a second opening portion representing a second opening in the wellbore for receiving the fluid, the proppant, or any combination thereof to generate at least one fracture in the formation (Page 9, paragraphs [0179]-[0181]); and
	a second coupling portion representing wellbore to fracture connectivity between the second opening portion and the fracture portion, wherein the second coupling portion couples the second opening portion and the fracture portion (Figures 1-2; Page 2, paragraph [0051]; Page 5, paragraphs [0128]-[0130]).

Regarding Claim 10, Sharma discloses the apparatus of claim 1, further comprising the fluid, the proppant, or any combination thereof to flow through the apparatus (Page 9, paragraphs [0179]-[0181]).


a wellbore to fracture connectivity apparatus comprising (Abstract):
an opening portion representing an opening in a wellbore for receiving fluid, proppant, or any combination thereof to generate at least one fracture in a formation (Figures 1-2; Page 2, paragraph [0051]; Page 5, paragraphs [0128]-[0130]);
a fracture portion representing the at least one fracture in the formation (Page 5, paragraphs [0128]-[0130]); and
a coupling portion representing wellbore to fracture connectivity between the opening portion and the fracture portion, wherein the coupling portion couples the opening portion and the fracture portion (Page 9, paragraphs [0179]-[0181]); and
a wellbore portion coupled to the wellbore to fracture connectivity apparatus for providing the fluid, the proppant, or any combination thereof to the wellbore to fracture connectivity apparatus, wherein the wellbore portion represents the wellbore and the wellbore to fracture connectivity apparatus is coupled to an opening of the wellbore portion (Page 9, paragraphs [0179]-[0181]).

	Regarding Claim 12, Sharma discloses the system of claim 11, further comprising at least one other wellbore to fracture connectivity apparatus coupled to at least one other opening of the wellbore portion (Page 9, paragraphs [0179]-[0181]).

	Regarding Claim 13, Sharma discloses the system of claim 11, further comprising at least one other wellbore to fracture connectivity apparatus coupled to the wellbore to fracture connectivity apparatus in series or in parallel (Page 4, paragraphs [0120]-[0125]).

	Regarding Claim 14, Sharma discloses the system of claim 11, wherein the wellbore to fracture connectivity apparatus further comprises:
a second opening portion representing a second opening in the wellbore for receiving the fluid, the proppant, or any combination thereof to generate at least one fracture in the formation (Page 9, paragraphs [0179]-[0181]); and
a second coupling portion representing wellbore to fracture connectivity between the 65T-11421 second opening portion and the fracture portion, wherein the second coupling portion couples the second opening portion and the fracture portion (Figures 1-2; Page 2, paragraph [0051]; Page 5, paragraphs [0128]-[0130]).

	Regarding Claim 15, Sharma discloses the system of claim 11, further comprising the fluid, the proppant, or any combination thereof to flow through the wellbore portion to the wellbore to fracture connectivity apparatus (Figures 1-2; Page 2, paragraph [0051]; Page 5, paragraphs [0128]-[0130]).

	Regarding Claim 16, Sharma discloses a process comprising:
providing a system comprising:
(a) a wellbore to fracture connectivity apparatus comprising (Abstract):
an opening portion representing an opening in a wellbore for receiving fluid, proppant, or any combination thereof to generate at least one fracture in a formation (Figures 1-2; Page 2, paragraph [0051]; Page 5, paragraphs [0128]-[0130]);

a coupling portion representing wellbore to fracture connectivity between the opening portion and the fracture portion, wherein the coupling portion couples the opening portion and the fracture portion (Page 9, paragraphs [0179]-[0181]); and 
(b) a wellbore portion coupled to the wellbore to fracture connectivity apparatus for providing the fluid, the proppant, or any combination thereof to the wellbore to fracture connectivity apparatus, wherein the wellbore portion represents the wellbore and the wellbore to fracture connectivity apparatus is coupled to an opening of the wellbore portion (Page 9, paragraphs [0179]-[0181]).;
injecting the fluid, the proppant, or any combination thereof through the wellbore portion and the wellbore to fracture connectivity apparatus (Abstract; Figures 1-2; Page 2, paragraph [0051]; Page 5, paragraphs [0128]-[0130]);
collecting and measuring the fluid, the proppant, or any combination thereof exiting the wellbore to fracture connectivity apparatus (Figures 1-2; Page 2, paragraph [0051]; Page 5, paragraphs [0128]-[0130]); and
quantifying plugging of the wellbore to fracture connectivity apparatus using the measurements to generate plugging data for the wellbore to fracture connectivity apparatus (Page 5, paragraphs [0128]-[0130]).

	Regarding Claim 17, Sharma discloses the process of claim 16, further comprising varying design parameters of the wellbore to fracture connectivity apparatus, varying hydraulic 

	Regarding Claim 18, Sharma discloses the process of claim 16, wherein the system further comprises at least one other wellbore to fracture connectivity apparatus coupled to at least one other opening of the wellbore portion; and further comprising varying design parameters of the wellbore to fracture connectivity apparatus, varying design parameters of the at least one other wellbore to fracture connectivity apparatus, varying hydraulic fracturing design parameters of the wellbore portion, or any combination thereof while repeating the steps of injecting, collecting, measuring, and quantifying (Abstract; Figures 1-2; Page 2, paragraph [0051]; Page 5, paragraphs [0128]-[0130]).

	Regarding Claim 19, Sharma discloses the process of claim 18, further comprising comparing the plugging data of the wellbore to fracture connectivity apparatus and the at least one other apparatus to determine impact of different profiles of wellbore to fracture connectivity apparatuses and hydraulic fracture design parameters to determine which hydraulic fracture design parameter to alter to reduce plugging (Page 9, paragraphs [0179]-[0181]).

	Regarding Claim 20, Sharma discloses the process of claim 19, further comprising altering the hydraulic fracture design parameter in a hydraulic fracture operation (Abstract; Figures 1-2; Page 2, paragraph [0051]; Page 9, paragraphs [0179]-[0181]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Roussel et al (U.S Pub 2012/0325462) – discloses methods of determining an expected trajectory of induced fractures in subterranean formations (Abstract; Page 2, paragraphs [0032]-[0035]).
	Savitski et al (U.S Patent 10,611,952) – discloses methods of providing fractures in subterranean formations by propagating fractures with a fluid comprising mortar slurry (Abstract; Col 2, lines 47-65).
	Leonardi et al (U.S Patent 10,584,555) – discloses methods of utilizing a straddle packer comprising a first upper and second lower packer deployed downhole in a fracture downhole (Abstract; Col 2, lines 25-55).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565.  The examiner can normally be reached on Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHISH K VARMA/            Examiner, Art Unit 3674                                                                                                                                                                                            


/ZAKIYA W BATES/            Primary Examiner, Art Unit 3674